DETAILED ACTION
Claims 1-27 are pending in the application. 


Response to Arguments
2.  	Applicant’s arguments, see page 8, filed 06/29/2022, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-27 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“An apparatus configured for image processing, the apparatus comprising one or more processors implemented in circuitry and configured to: 
  	determine data associated with a distance between an object and the apparatus;
  	determine a plurality of lens positions of a camera lens based on the data associated with the distance between the object and the apparatus; 
  	determine, for each one of the plurality of lens positions, a respective focus value to generate a plurality of focus values, wherein, to determine, for each one of the plurality of lens positions, the respective focus value, the one or more processors are configured to determine, for each one of the plurality of lens positions, phase difference information; and 
  	determine a final lens position based on the plurality of focus values, wherein, to determine the final lens position, the one or more processors are configured to determine whether the respective focus value for a particular lens position of the plurality of lens positions is within a threshold range from a peak focus value for the data associated with the distance between the object and the apparatus.”

    	The closest prior art of record relied upon is Kao et al (US 2017/0017136 A1) which discloses an image capturing device which performs a auto-focus (AF) method that performs a coarse and fine search using a plurality of lens positions to determine a final lens position. Galor Gluskin et al (US 2017/0230649 A1) further discloses an imaging device which performs a AF method using a depth sensor. However, the prior art taken alone or in combination, fails to teach determining a final lens position based on the plurality of focus values, wherein, to determine the final lens position, the one or more processors are configured to determine whether the respective focus value for a particular lens position of the plurality of lens positions is within a threshold range from a peak focus value for the data associated with the distance between the object and the apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697